Exhibit 10.18

 

LOGO [g266978travelport_logo.jpg]

24th November 2011

Lee Golding

EVP and Chief Human Resources Officer

Langley, England UK

Dear Lee,

This letter confirms the changes to the terms and conditions of your employment
with Travelport International Limited (the “Company”), as set forth below, which
take effect 1st January 2012.

Base Salary: Your basic annual salary, as set forth in clause 5.1 of your
2nd October 2009 Contract of Employment with the Company (“Contract”), will
increase to £225,000 gross per annum. As discussed with you, the foregoing
increase in your basic annual salary is in lieu of the Company’s March 2012
annual review of your basic annual salary as set forth in clause 5.2 of your
Contract.

All other terms and conditions of your employment remain unchanged. Please sign
below and return this letter to Caroline Jowett-Ive in Human Resources in order
to take advantage of these benefits.

Yours sincerely

/s/ Gordon Wilson

Gordon Wilson

President and CEO Travelport

Director, Travelport International Limited

I, Lee Golding, confirm that I understand and accept the terms contained within
this letter.

 

Signature  

/s/ Lee Golding

Date  

12-12-2011

 